DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 20 December 2021 has been entered.

Response to Amendment
In the Applicant’s reply of 20 December 2021, the claims were amended. Based on these amendments, the rejections based on Balter have been withdrawn. In addition, a claim objection and rejections under 35 U.S.C. 112 have been added.

Claim Objections
Claim 22 is objected to because of the following informalities: there are three references to “the insulation chamber” in the text added to claim 22. For consistency with the rest of claim 22, “the insulation chamber” should be replaced with “the insulating chamber”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 24-25, and 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites that the insulating chamber is constructed from at least one first chamber element and one second chamber element “movable in an axially linear manner relative to one another”. It is unclear to which axis this language is referring. For purposes of examination and based on lines 15-21 on page 8 of the Applicant’s specification, the language at issue will be interpreted as referring to the longitudinal axis of the device for post-treating tyres, i.e., the device 100.
Claim 22 requires “a third chamber element formed as a concentric ring”. It is unclear with what structure the ring is concentric. For purposes of examination and based on lines 7-13 on page 10 of the Applicant’s specification, claim 22 will be interpreted as specifying that the ring is concentric with the first and second chamber elements.
Claims 24-25 and 30-36 are rejected based on their dependency from claim 22. Claims 37-42 are rejected based on their incorporation of the structure of claim 22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22, 24-25, and 30-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication No. JP 2001-315129 (“Takagi”).
Regarding claim 22, Takagi discloses a device for post-treating tyres after a vulcanization process (see paragraph 1 of the provided translation), comprising:
at least one post-cure inflator (PCI) for pressurizing an interior of the tyre with support gas during a tyre cooling phase (the post-cure inflator 1 except for those components identified below as being part of the claimed post-cure device; see Figures 1-3 and paragraphs 6 and 17); and,

wherein the PCD has at least one insulating chamber for accommodating at least one tyre (see Figures 1-3) and the insulating chamber has structurally produced insulating properties by virtue of a double-walled construction (see Id., particularly the first and second water jackets 13e, 14e) to ensure slow cooling, defined as cooling lasting at least 20 minutes, of the tyre from a first to a second temperature level (this limitation does not structurally define over Takagi),
wherein an interior of the insulating chamber is temperature-controlled by a temperature control medium that circulates within the double-walled construction (see paragraphs 23 and 25 and Figures 1-3),
wherein the insulation chamber is constructed from at least one {00681892 }2HKH-196first chamber element and one second chamber element (the first and second molds 13, 14) movable in an axially linear manner relative to one another (see Figures 1-3),
wherein the first chamber element provides a top part of the insulation chamber and the second chamber element provides a bottom part of the insulation chamber (see Id.; the modifiers “top” and “bottom” do not structurally define over Takagi), and
wherein a third chamber element formed as a concentric ring is arranged between the first chamber element and the second chamber element (the lock fitting 15, which is annular; see Figure 1 and paragraph 26; alternatively, one of the grip fixing portions 18a, which are annular; see Figures 1-3 and paragraph 29).

claims 24 and 25, Takagi discloses wherein the insulating chamber of the PCD is formed at least partially from an insulating material, wherein the insulating material comprises ferrous or nonferrous metal, plastic, composite material, carbon material or fiber-doped aluminum alloy (the first and second mold support plates 9a, 11a are made of metal, such as iron; see paragraphs 18 and 20 and Figures 1-3).

Regarding claim 30, Takagi discloses wherein at least one of the chamber elements is movable relative to at least one other of the chamber elements so that the insulating chamber is movable into an open position or a closed position (see Figures 1-3, particularly the movement of the first and second molds 13, 14).

Regarding claim 31, Takagi discloses wherein the insulating chamber has a clear aperture width that corresponds to at least a tyre width in the open position (see Figures 2 and 3).

Regarding claim 32, Takagi discloses wherein the third chamber element is movable (see Figures 2 and 3) so that a vertical motion height for movement of the chamber elements between an open position and a closed position of the insulating chamber is supported (see Figures 1-3; the modifier “vertical” does not structurally define over Takagi).

claim 33, Takagi discloses wherein a motion path for movement of the at least one chamber element is linear and axially parallel or axially congruent with respect to a central axis of the device for post-treating tyres (see Figures 1-3).

Regarding claim 34, Takagi discloses at least one movement device for moving the at least one chamber element (at least the first and second frame cylinders 10, 12 and the first and second slide base cylinders 19, 23; see Figure 1 and paragraphs 19, 21, 32, and 39).

Regarding claim 35, Takagi discloses wherein the movement device for moving the at least one chamber element has two movement device components, wherein one component performs a guiding function (the first and second slide base supporting portions 4, 5; see paragraph 17, 28, and 37 and Figures 1-3) and another component provides a movement function along a path (the first and second frame cylinders 10, 12 and the first and second slide base cylinders 19, 23; see paragraphs 19, 21, 32, and 39 and Figures 1-3).

Regarding claim 36, Takagi discloses at least one frame having at least one column and a bracket for holding at least one of the PCI and the PCD (see Figures 1-3).

Regarding claim 37, please see the rejection of claim 22. The structure of Takagi’s post-cure inflator 1 supports setting a climate independent of external 

Regarding claim 38, Takagi discloses pressurizing an interior of the tyre with support gas in addition to the climate setting step as part of a post-cure inflator (PCI) process step (pressurizing the interior of a tire with a gas is an inherent feature of a post-cure inflator).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, as applied to claim 37 above, and further in view of U.S. Patent No. 6,660,212 (“Balter”).
Regarding claims 39 and 40, Takagi does not disclose to which temperature the tire is cooled. However, Balter discloses that a tire in a post-cure inflator can be cooled to room temperature or to a temperature above room temperature and then subsequently cooled further. See lines 53-62 in column 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected one of the options disclosed by Balter when using the device of 

Regarding claims 41 and 42, Takagi does not disclose the time period for which the tire cooling takes place. However, Balter discloses a time period of approximately 15 minutes to approximately 65 minutes for a post-cure inflation process, corresponding to 1-4 cycle times for a typical tire curing mold. See lines 12-15 in column 12. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected a time within the range disclosed by Balter when using the device of Takagi. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).

Response to Arguments
Applicant’s arguments filed 20 December 2021 with respect to the rejections based on Balter have been fully considered and are persuasive. Specifically, the Examiner agrees that Balter fails to disclose all the limitations of claim 22, as amended. Therefore, the rejections based on Balter have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Takagi. See above.
Please note that Takagi is the closest prior art to the Applicant’s invention and amending the claims to distinguish the third chamber element from the corresponding structure of Takagi would likely place the claims in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726